THE THIRTEENTH COURT OF APPEALS

                                         13-17-00691-CV


                                 David Atkinson
                                       v.
                 Sunchase IV Homeowners Association, Inc. and Board


                                     On Appeal from the
                      404th District Court of Cameron County, Texas
                            Trial Cause No. 2013-DCL-7453-G


                                          JUDGMENT

       This Court’s judgment issued on December 19, 2019, is hereby withdrawn and

the following is substituted therefor.

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be REVERSED AND

RENDERED IN PART AND AFFIRMED IN PART. The Court orders the judgment of the

trial court REVERSED AND RENDERED IN PART AND AFFIRMED IN PART

consistent with its opinion. Costs of the appeal are adjudged against appellant.

       We further order this decision certified below for observance.

April 30, 2020